DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 11/2/2021"Reply" elects without traverse and identifies claims 1-15 and 21-25 as being drawn to Group I, Species B.  The Reply cancels claims 16-20.
The 9/17/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colinge (US Pub. No. 2018/0012769).

Regarding claim 2, in FIG. 1E, Colinge discloses that the first vertical portion extends in a second direction from the first source/drain region to the second source/drain region, wherein the second vertical portion extends in the second direction from the first source/drain region to the second source/drain region, and wherein the second direction is perpendicular to the first direction.

Regarding claim 21, in FIG. 1E, Colinge discloses a device comprising: a semiconductor substrate (100, paragraph [0011]); a first source/drain region (190, paragraph [0035]) arranged on and/or within a frontside of the semiconductor substrate; a second source/drain region (other 190, paragraph [0035]) arranged on and/or within the frontside of the semiconductor substrate and spaced apart from the first source/drain region in a first direction by a channel region (120 between source and drain) of the semiconductor substrate; and a gate electrode (150, paragraph [0035]) structure extending between the first and second source/drain regions and comprising: a horizontal portion (upper portion of 150) extending over the frontside of the semiconductor substrate; a first vertical portion (portion of 150 extending next to 120) extending into the semiconductor substrate and extending from the horizontal portion toward a 
Regarding claim 22, in FIG. 1E, Colinge discloses a gate dielectric layer (140, paragraph [0017]) arranged directly between the semiconductor substrate and the horizontal portion, the first vertical portion, and the second vertical portion of the gate electrode structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Colinge (US Pub. No. 2018/0012769) in view of Lyu (US Pub. No. 2013/0099296).

However, in FIGs. 1A-3, Lyu shows a transistor having an isolation structure (130 or 230/330) continuously surrounding the gate electrode structure and the first and second source/drain regions to provide electrical isolation between any adjacent transistors (STI, paragraph [0021] and heavily doped region, paragraph [0025]).
To provide electrical isolation between any adjacent transistors it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an isolation structure (STI or heavily doped region) continuously surrounding the gate electrode structure and the first and second source/drain regions.
Regarding claim 7, the combination of Colinge and Lyu discloses that the isolation structure is a shallow trench isolation structure that extends from the frontside of the semiconductor substrate to a depth between the frontside and the backside of the semiconductor substrate (see Lyu, FIGs. 1A-1B).
Regarding claim 9, in FIG. 1E, Colinge discloses a device, comprising: a semiconductor substrate (100, paragraph [0011]) including a frontside and a backside; a first source/drain region (190, paragraph [0035]) disposed in the semiconductor substrate; a second source/drain region (another 190, paragraph [0035]) disposed in the semiconductor substrate and spaced apart from the first 
Colinge appears not to explicitly disclose an isolation structure in the semiconductor substrate surrounding the gate electrode structure.
However, in FIGs. 1A-3, Lyu shows a transistor having an isolation structure (130 or 230/330) continuously surrounding the gate electrode structure and the first and second source/drain regions to provide electrical isolation between any adjacent transistors (STI, paragraph [0021] and heavily doped region, paragraph [0025]).
To provide electrical isolation between any adjacent transistors it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an isolation structure (STI or heavily doped region) continuously surrounding the gate electrode structure and the first and second source/drain regions.

Regarding claim 11, the combination of Colinge and Lyu discloses that the first vertical portion of the gate electrode structure and the second vertical portion of the gate electrode structure directly contact and extend from a bottom surface of the horizontal portion of the gate electrode structure (see FIG. 1E of Colinge).
Regarding claim 12, the combination of Colinge and Lyu discloses a gate dielectric layer (140, see FIG. 1D of Colinge) separating the first vertical portion, the second vertical portion, and the horizontal portion of the gate electrode structure from directly contacting the semiconductor substrate.
Regarding claim 13, the combination of Colinge and Lyu discloses a sidewall spacer (180, see Colinge, paragraph [0029]) structure surrounding outermost sidewalls of the horizontal portion of the gate electrode structure, wherein gate sidewall spacer structure is arranged above the frontside of the semiconductor substrate.
Regarding claim 14, the combination of Colinge and Lyu discloses that a channel region of the semiconductor substrate is arranged below the horizontal portion of the gate electrode structure, is arranged between the first source/drain region and the second source/drain region, and comprises a first concentration of a first doping type (dopant in the channel is in contrast to the lightly doped source/drain regions shown in FIG. 1C and described in paragraph [0027] of Colinge).

Regarding claim 23, in FIG. 1E, Colinge discloses an isolation structure (130, paragraph [0014]) arranged within the semiconductor substrate, extending from the frontside of the semiconductor substrate towards a backside of the semiconductor substrate.
Colinge appears not to explicitly disclose an isolation structure surrounding the first source/drain region, the second source/drain region, and the channel region of the semiconductor substrate.
However, in FIGs. 1A-3, Lyu shows a transistor having an isolation structure (130 or 230/330) extending from the frontside of the semiconductor substrate towards a backside of the semiconductor substrate, and surrounding the first source/drain region, the second source/drain region, and the channel region of the semiconductor substrate to provide electrical isolation between any adjacent transistors (STI, paragraph [0021] and heavily doped region, paragraph [0025]).
To provide electrical isolation between any adjacent transistors it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form an isolation structure (STI or heavily doped region) extending from the frontside of the semiconductor substrate towards a backside of the semiconductor substrate, and surrounding the first source/drain region, the 
Regarding claim 24, the combination of Colinge and Lyu discloses (see Colinge, FIG. 1E) that the horizontal portion of the gate electrode structure partially overlaps (vertical overlap) the isolation structure, the first source/drain (horizontal overlap) region, and the second source/drain region (horizontal overlap).
Allowable Subject Matter
Claims 4-5, 8, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896